IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Neshaminy School District,                   :
                       Appellant             :
                                             :
      v.                                     :
                                             :
Neshaminy Federation of Teachers             :     No. 1321 C.D. 2014



                                      ORDER


            NOW, September 10, 2015, having considered appellee’s application for

reargument and appellant’s response thereto, the application is denied.




                                             DAN PELLEGRINI,
                                             President Judge